DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 Nov 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Duncan on 14 Jan 2022.
The application has been amended as follows: 

    PNG
    media_image1.png
    683
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    621
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    352
    611
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 1-2, 4-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 20 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a biasing element supported in relation to the coupling device and supported in relation to one shaft of the drive shaft and the pivot shaft, the coupling device being axially prestressed by the biasing element away from the connection element and the one shaft in a direction of the pivot axis and being prestressed about the pivot axis in relation to the one shaft”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753